UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6969


EUGENE DWAYNE GREEN, a/k/a Eugene D. Green,

                      Petitioner – Appellant,

          v.

A. J. PADULA, Warden, Lee Correctional Institution,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-00713-GRA)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Dwayne Green, Appellant Pro Se. Melody Jane Brown,
Assistant  Attorney General,  Donald John  Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eugene   Dwayne   Green        seeks   to   appeal    the    district

court’s     order    accepting    the   recommendation        of     the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2006) petition.                          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on June 4, 2009.           The notice of appeal was filed on May 31,

2013. *    Because Green failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts     and    legal   contentions      are    adequately    presented       in   the




      *
          See Houston v. Lack, 487 U.S. 266, 270 (1988).



                                           2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3